Case: 21-11005     Document: 00516472950         Page: 1     Date Filed: 09/15/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                   September 15, 2022
                                  No. 21-11005
                                                                       Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Bernice Lee Woodson, Jr.,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:20-CR-32-13


   Before Jolly, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Bernice Lee Woodson, Jr., has
   moved for leave to withdraw and has filed a brief in accordance with Anders
   v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
   (5th Cir. 2011). Woodson’s construed motion for leave to file an out-of-time


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-11005     Document: 00516472950          Page: 2   Date Filed: 09/15/2022




                                   No. 21-11005


   response is GRANTED. We have reviewed counsel’s brief and the relevant
   portions of the record reflected therein, as well as Woodson’s response. We
   concur with counsel’s assessment that the appeal presents no nonfrivolous
   issue for appellate review. Accordingly, counsel’s motion for leave to
   withdraw is GRANTED, counsel is excused from further responsibilities
   herein, and the appeal is DISMISSED.              See 5th Cir. R. 42.2.
   Woodson’s motion for the appointment of new counsel is DENIED as
   untimely. See United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).




                                        2